[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            OCT 13, 2006
                            No. 06-12949
                                                          THOMAS K. KAHN
                        Non-Argument Calendar
                                                              CLERK
                      ________________________

                        Agency No. A79-159-812

DESISLAV HRISTOV POPOV,


                                                                 Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                               Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (October 13, 2006)

Before DUBINA, CARNES and HULL, Circuit Judges.

PER CURIAM:
      Desislav Hristov Popov, native and citizen of Bulgaria, petitions for review

of the Board of Immigration Appeals’ final order denying his applications for

asylum, withholding of removal under the Immigration and Nationality Act (INA),

and protection under the United Nations Convention Against Torture and Other

Cruel, Inhuman, or Degrading Treatment or Punishment (CAT). We deny the

petition.

                                         I.

      Popov asserts that he left Bulgaria because he was being persecuted for his

political views. Specifically, he claims that he received threatening phone calls,

was attacked in a local park, and had his office (located in his apartment building)

ransacked by the Bulgarian mafia, acting in conjunction with the government. He

attributes these violent acts to some twenty to twenty-five articles he wrote and

published in small newspapers, exposing the mistreatment of Roma gypsies in

Bulgaria. Although Popov wrote the articles in question from 1996 through 2000,

the threats did not begin until mid 2000. Many of his personal papers (including

his copies of the published articles) were destroyed when his office was raided.

Popov fled to the Bulgarian capital, Sofia, then traveled to Mexico, eventually

crossing the United States’ border on January 19, 2001.

      Popov received a notice to appear before the IJ on January 31, 2001. The IJ

                                         2
denied his applications on November 3, 2005. In its own opinion on April 28,

2006, the BIA affirmed the IJ’s decision and dismissed Popov’s appeal. Agreeing

with much of the IJ’s reasoning, the BIA found that Popov could not sustain the

“reasonable probability” standard of proof required for asylum much less the more

stringent “more likely than not” standard required to withhold removal or

recognize a CAT application. The BIA determined that Popov could not

sufficiently link the violent acts perpetrated against him to the Bulgarian

government or a group the government was unable or unwilling to control. Thus,

Popov could not establish himself as a “refugee” for his asylum application; he

could not show a clear probability of persecution for his withholding of removal

application; and he could not demonstrate that it was more likely than not that he

would be tortured on his return to Bulgaria for his CAT application.

                                         II.

      When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257

F.3d 1262, 1284 (11th Cir. 2001). Insofar as the BIA adopts the reasoning of the

IJ, this Court also reviews the decision of the IJ. Id. Here the BIA issued its own

decision, but adopted some of the reasoning of the IJ. So both are reviewed.

      We review de novo the BIA’s legal conclusions. D-Muhumed v. United

                                          3
States Att’y Gen., 388 F.3d 814, 817 (11th Cir. 2004). We review the BIA’s

factual determinations under the substantial evidence test and affirm its decision

“if it is supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Id. at 817–18 (quoting Al Najjar, 257 F.3d at 1283–84)

(quotations omitted). The substantial evidence test is “deferential” and does not

allow us to “re-weigh the evidence from scratch.” Mazariegos v. United States

Att’y Gen., 241 F.3d 1320, 1323 (11th Cir. 2001) (quotations omitted). “To

reverse the IJ’s fact findings, we must find that the record not only supports

reversal, but compels it.” Mendoza v. United States Att’y Gen., 327 F.3d 1283,

1287 (11th Cir. 2003).

      First, Popov contends that he meets the threshold definition of a “refugee”

and is therefore entitled to asylum protection. He claims that he exposed

Bulgaria’s widespread discrimination against the Roma culture and was therefore

persecuted by the Bulgarian mafia. He argues that because the IJ found him to be

a credible witness, his testimony was sufficient to establish his status as a

“refugee.” We disagree.

      As a matter of discretion, an IJ may grant an alien asylum if he meets the

INA’s definition of a “refugee.” See 8 U.S.C. § 1158(b)(1)(A). A refugee is

defined as:

                                          4
      any person who is outside any country of such person’s nationality . . . and
      who is unable or unwilling to return to, and is unable or unwilling to avail
      himself or herself of the protection of, that country because of persecution
      or a well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political opinion . . .

8 U.S.C. § 1101(a)(42)(A). The asylum applicant carries the burden of proving

refugee status, see Al Najjar, 257 F.3d at 1284, and he can do so by showing that

persecution is a “reasonable probability.” INS v. Cardoza-Fonseca, 480 U.S. 421,

440, 107 S. Ct. 1207, 1217 (1987). Thus, to merit asylum protection, the alien

must offer specific and credible evidence under the “reasonable probability”

standard to establish (1) past persecution on account of a statutorily listed factor,

or (2) a “well-founded fear” that the statutorily listed factor will cause future

persecution. 8 C.F.R. § 208.13(a), (b). “Demonstrating such a connection

requires the alien to present specific, detailed facts showing a good reason to fear

that he or she will be singled out for persecution on account of” a statutory factor.

Al Najjar, 257 F.3d at 1287 (citations and quotation marks omitted).

      We agree with the BIA that Popov has failed to meet his burden. He has not

shown that he was persecuted or has a well-founded fear of persecution because of

his political opinions. Although his testimony may be credible, he cannot link the

acts of violence committed against him to the Bulgarian government or any group

that it is unable or unwilling to control. He cannot identify who actually

                                           5
threatened or assaulted him, preventing us from connecting his political views to

the violent conduct. There is almost a four year gap between the first publication

of Popov’s articles and the attacks, discrediting his assertion that the two are

linked. We find that the BIA’s factual determination that Popov failed to sustain

his burden of proof was reasonable and supported by the record. Popov’s

testimony was weak, and regardless of his credibility, it was in need of further

corroboration. Yang v. United States Att’y Gen., 418 F.3d 1198, 1201 (11th Cir.

2005). The BIA properly dismissed this claim.

      Because Popov cannot sustain the lesser burden of proof required for his

asylum application, he cannot withstand the “more likely than not” standard

attributed to both a withholding of removal and a CAT application. As to his

request that removal be withheld, “[a]n applicant for withholding of deportation

must show a ‘clear probability of persecution,’ or that he will more likely than not

be persecuted if deported. If an applicant is unable to meet the ‘well-founded fear’

standard for asylum, he is generally precluded from qualifying for either asylum or

withholding of deportation.” Nkacoang v. INS, 83 F.3d 353, 355 (11th Cir. 1996)

(internal citations omitted). Thus, because Popov was not entitled to asylum, the

denial of the withholding of removal was also proper.

      Additionally, “[i]n making out a claim under CAT, ‘[t]he burden of proof is

                                          6
on the applicant . . . to establish that it is more likely than not that he or she would

be tortured if removed to the proposed country of removal.’” Al Najjar, 257 F.3d

at 1303 (quoting 8 C.F.R. § 208.16(c)(2) (2001)). We have previously held that

where an applicant “failed to demonstrate a ‘well-founded fear of persecution’

sufficient to support an asylum claim, they likewise cannot establish ‘torture’

sufficient to warrant relief under CAT.” Id. Consequently, the CAT claim was

properly denied as well.

      PETITION DENIED.




                                           7